




Exhibit 10.25


JOINDER BY AND AGREEMENT OF GUARANTOR


BLUELINX HOLDINGS, INC., a Delaware corporation (being collectively and
individually “Guarantor”), being guarantor of the Loan (as such term is defined
in that certain Seventeenth Amendment to Loan and Security Agreement of even
date herewith by and between U.S. BANK NATIONAL ASSOCIATION, A NATIONAL BANKING
ASSOCIATION ORGANIZED AND EXISTING UNDER THE LAWS OF THE UNITED STATES OF
AMERICA, NOT IN ITS INDIVIDUAL CAPACITY BUT SOLELY IN ITS CAPACITY AS TRUSTEE
FOR THE REGISTERED HOLDERS OF WACHOVIA BANK COMMERCIAL MORTGAGE TRUST,
COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2006-C27, and WELLS FARGO
BANK, N.A., AS TRUSTEE FOR THE REGISTERED HOLDERS OF BANC OF AMERICA COMMERCIAL
MORTGAGE INC., COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2006-4,
collectively as “Lender”, and the entities set forth on Exhibit A attached
thereto, as “Borrower”, and ABP MD (BALTIMORE) LLC, a Delaware limited liability
company (the “Modification Agreement”)) pursuant to that certain Guaranty of
Recourse Obligations dated as of June 9, 2006 (the “Guaranty”), executed by
Guarantor in favor of Original Lender, and that certain Environmental Indemnity
dated as of June 9, 2006 (the “Environmental Indemnity”) executed by Guarantor
in favor of Original Lender, as both are now held by Lender, hereby represents
and warrants and acknowledges and agrees with Lender the following:


1.Authority of Guarantor. Guarantor is a duly organized and validly existing
corporation in good standing under the laws of the State of Delaware. The
signatory executing this Joinder on behalf of Guarantor (“Guarantor Signatory”)
is the chief financial officer and treasurer of Guarantor. Guarantor Signatory,
acting alone without the joinder of any other officers, directors or
shareholders of Guarantor or any other party, has the power and authority to
execute and deliver this joinder on behalf of and to duly bind Guarantor under
this joinder. The execution and delivery of, and performance under, this joinder
by Guarantor has been duly and properly authorized pursuant to all requisite
corporate action of Guarantor and does not and will not (x) violate any
provision of any law, rule, regulation, order, writ, judgment, injunction,
decree, determination or award presently in effect having applicability to
Guarantor or Guarantor’s articles or incorporation or by-laws or any other
organizational document of Guarantor or (y) result in a breach of or constitute
or cause a default under any indenture, agreement, lease or instrument to which
Guarantor is a party.


2.Reaffirmation of Guaranty and Environmental Indemnity. The Guaranty and the
Environmental Indemnity constitute the valid, legally binding obligations of
Guarantor, enforceable against Guarantor, in accordance with their terms.
Guarantor waives and releases any and all defenses, affirmative defenses,
setoffs, claims, counterclaims and causes of action of any kind or nature which
any Guarantor has asserted, or might assert, against any of Lender Parties which
in any way relate to or arise out of the Guaranty, the Environmental Indemnity
or any of the other Loan Documents. Guarantor consents to the execution and
delivery of the Modification Agreement by Borrower and Maryland Loan Guarantor
and agrees and acknowledges that the liability of such Guarantor under the
Guaranty and the Environmental Indemnity shall not be diminished in any way by
the execution and delivery of the Modification Agreement or by the consummation
of any of the transactions contemplated thereby.


3.Amendment of Guaranty. Paragraph 2 of the Guaranty is hereby deleted and the
following is inserted in lieu thereof:


Guaranty. Guarantor hereby absolutely and unconditionally guarantees to Lender
the prompt and unconditional payment of all obligations and liabilities of
Borrower for which Borrower shall be personally liable pursuant to Section 18.1
of the Loan Agreement (collectively, the “Guaranteed Obligations”) as and when
the same shall be due and payable, whether by lapse of time, by acceleration of
maturity or otherwise. Guarantor hereby irrevocably and unconditionally
covenants and agrees that it is liable for the Guaranteed Obligations as a
primary obligor. The term “Guaranteed Obligations” shall also include (i) any
loss, damage, cost, expense, liability, claim and any other obligation incurred
by or on behalf of Lender arising out of or in connection with (2) fraud or
intentional material misrepresentation by Borrower, Maryland Loan Guarantor,
Master Lessee, Guarantor or any of their principals, officers, agents or
employees in connection with the Modification Agreement and (2) Borrower’s and,
as applicable, Maryland Loan Guarantor’s failure to pay the Title
Indemnification Costs under the Modification Agreement and (ii) the full
Indebtedness upon any failure of Borrower or, as applicable, Maryland Loan
Guarantor after an Event of Default after the Effective Date to comply, or any
attempt by Guarantor after an Event of Default after the Effective Date to
Interfere with Borrower’s and, as applicable, Maryland Loan Guarantor’s
compliance, with the Cooperation Covenants.


4.Joint and Several Liability. If Guarantor consists of more than one person or
party, the obligations and liabilities of each such person or party shall be
joint and several.




--------------------------------------------------------------------------------






5.Defined Terms. All terms that are used herein that are not defined herein
shall have the meaning ascribed to them in the Modification Agreement.


6.Waiver of Trial by Jury. GUARANTOR HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY AND ALL RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER, OR IN CONNECTION
WITH THIS AGREEMENT, THE NOTE, THE SECURITY INSTRUMENT, OR ANY OTHER LOAN
DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
VERBAL OR WRITTEN), OR ACTIONS OF GUARANTOR OR LENDER RELATING TO THE LOAN AND
THE LENDING RELATIONSHIP WHICH IS THE SUBJECT OF THIS AGREEMENT. THIS PROVISION
IS A MATERIAL INDUCEMENT FOR LENDER ENTERING INTO THIS AGREEMENT AND THE OTHER
MODIFICATION DOCUMENTS. LENDER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS
PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY GUARANTOR.


Guarantor has executed and delivered this Joinder and Agreement to be effective
as of the Effective Date of the Modification Agreement.


GUARANTOR:        


BLUELINX HOLDINGS, INC., a Delaware corporation
                        
By: /s/ Susan O’Farrell
Name: Susan C. O’Farrell
Title: Chief Financial Officer and Treasurer




